 



Exhibit 10.1
DOLLAR FINANCIAL CORP.
SUPPLEMENTAL EXECUTIVE DEFERRED AWARD PLAN
FOR CANADIAN PARTICIPANTS





--------------------------------------------------------------------------------



 



DOLLAR FINANCIAL CORP.
SUPPLEMENTAL EXECUTIVE DEFERRED AWARD PLAN
FOR CANADIAN PARTICIPANTS
     Dollar Financial Corp., a Delaware corporation (the “Company”), hereby
establishes this Supplemental Executive Deferred Award Plan for Canadian
Employees (the “Plan”), effective as of July 13, 2007, in order to provide
members of a select group of individuals in the employ of the Company’s Canadian
subsidiary, National Money Mart Company (“Dollar Canada”) with an opportunity to
receive in a year subsequent to that in which it is earned any or all
discretionary bonus compensation which the Company may in its sole and absolute
discretion determine to award such individuals. This Plan amends and restates in
its entirety any similar plan established or utilized by the Company prior to
the date hereof.
ARTICLE 1
Definitions
     1.1 Account(s) shall mean the Accounts established by the Administrator for
administrative convenience or otherwise for one or more Participants pursuant to
Article 3 of the Plan.
     1.2 Administrator shall mean the Company. From time to time the Chief
Executive Officer of the Company shall delegate to one or more individuals
employed by the Company the responsibilities of the Administrator under the
Plan.
     1.3 Beneficiary shall mean the person(s) or entity designated as such in
accordance with Article 11 of the Plan.
     1.4 Bonus shall mean a discretionary bonus declared by the Company in an
amount, if any, determined in the sole and absolute discretion of the Company.
     1.5 Change in Control shall mean a change in ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, as described in IRS Notice 2005-1, or such other guidance as may be
issued by the U.S. Department of the Treasury under IRC Section 409A.
     1.6 Company shall have the meaning given to such tern in the introductory
paragraph of the Plan.
     1.7 Crediting Rate shall mean the notional income gains and losses
notionally credited to the Participant’s Account balance which are based on the
Participant’s choice among the investment alternatives made available by the
Administrator pursuant to Article 3 of the Plan.
     1.8 Deferral Payment Date shall mean the date on which the Participant’s
vested Bonus amount and any notional income, gains and losses notionally
credited thereto is to be distributed in accordance with Article 2 of the Plan.
     1.9 Disability shall mean (i) the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be

-2-



--------------------------------------------------------------------------------



 



expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, the Participant is receiving income replacement benefits for a
period of not less than three (3) months under any relevant insurance plan
covering employees of Dollar Canada. The Administrator may require that the
Participant submit to an examination by a competent physician or medical clinic
selected by the Administrator on an annual basis to confirm Disability.
     1.10 Eligible Employee shall mean an employee of Dollar Canada.
     1.11 ERISA shall mean the Employee Retirement Income Security Act of 1974,
1.13. IRC shall mean the Internal Revenue Code of 1986, as amended.
     1.12 Financial Hardship shall mean a severe financial hardship to the
Participant as determined by the Administrator resulting from an illness or
accident of the Participant, the Participant’s spouse, or the Participant’s
dependent (as defined in U.S. Internal Revenue Code Section 152(a)), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.
     1.13 Participant shall mean an Eligible Employee who has been selected by
the Administrator to participate in the Plan.
     1.14 Plan Year shall mean the calendar year.
     1.15 Termination of Employment shall mean the date of the cessation of the
Participant’s employment with the Company for any reason whatsoever, whether
voluntary or involuntary, including as a result of the Participant’s Disability
or death.
     1.16 Valuation Date shall mean the date through which earnings are credited
and shall be as close to the payout or other event triggering valuation as is
administratively feasible but in no event earlier than the last day of the month
preceding the month in which the payout or other event triggering valuation
occurs.
ARTICLE 2
Bonus Awards
     2.1 Bonus Awards. In each Plan Year, the Company may award a Bonus or
Bonuses to the Participant of such amount and under such circumstances as the
Company shall determine. Any Bonus awarded to the Participant under the Plan
shall be notionally credited to a separate notional sub-account of the
Participant’s Account and shall be subject to a vesting schedule determined by
the Administrator at the time the Bonus is awarded. The Participant shall have
no right to the notional sub-account balance or to notional accrued interest or
earnings on such notional sub-account balance and this amount shall not become
due and payable until the applicable vesting schedule is satisfied or the
applicable Deferral Payment Date, if later.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 3
Accounts
     3.1 Participant Accounts. Solely for recordkeeping purposes, one
(1) Account shall be maintained for the Participant. For each Bonus awarded to
the Participant under the Plan during any Plan Year, a notional sub-account of
the Participant’s Account shall be created which shall be notionally credited
with all or part of any such Bonus awarded to the Participant. Accounts shall be
deemed to be credited with notional gains or losses as provided in Section 3.3
from the date the Bonus is credited to the Account through the Valuation Date.
     3.2 Vesting of Notional Accounts. Amounts notionally credited to the
Participant’s notional Account, including notional earnings thereon, shall vest
at such time and under such terms and conditions as may be specified by the
Administrator at the time the particular Bonus is awarded.
     3.3 Crediting Rate. The Crediting Rate on amounts in a Participant’s
Account shall be based on the Participant’s choice among the investment
alternatives made available from time to time by the Administrator. The
Administrator shall establish a procedure by which a Participant may elect to
have the Crediting Rate based on one or more investment alternatives and by
which the Participant may change investment elections at least quarterly. The
Participant’s Account balances shall reflect the investments selected by the
Participant. If an investment selected by a Participant sustains a loss, the
Participant’s Account shall be reduced to reflect such loss. The Participant’s
choice among investments shall be solely for purposes of calculation of the
Crediting Rate. The Participant shall have no right to receive any securities or
other property with respect to any such notional investments. If the Participant
fails to elect an investment alternative the Crediting Rate shall be based on
the investment alternative selected for this purpose by the Administrator. The
Company shall have no obligation to set aside or invest funds as directed by the
Participant and, if the Company elects to invest funds as directed by the
Participant, the Participant shall have no more right to such investments than
any other unsecured general creditor.
     3.4 Statement of Accounts. The Administrator shall provide each Participant
with statements at least annually setting forth the Participant’s Account
balance as of the end of each year.
ARTICLE 4
Scheduled Distributions
     4.1 Timing of Scheduled Distribution. The vested portion of each Bonus
awarded to the Participant under the Plan shall be paid by the Company to the
Participant in a lump sum on the last business day of October of the third
calendar year following the year of vesting. In the event of the Participant’s
Termination of Employment or the Participant’s death prior to the scheduled
distribution date for the vested portion of a Bonus, the vested portion shall be
paid in a single lump sum as soon as practicable following Termination of
Employment or death as provided in Articles 5, 6 and 7 of the Plan.

-4-



--------------------------------------------------------------------------------



 



ARTICLE 5
Termination Benefits
     5.1 Termination Benefit. Upon the Participant’s Termination of Employment
other than by reason of Disability or death, the Company shall pay to the
Participant the vested balance of all of the Participant’s Accounts credited
with notional earnings as provided in Article 3 through the Valuation Date. The
termination benefits shall be paid in a single lump sum as soon as practicable
following the Participant’s Termination of Employment.
ARTICLE 6
Death Benefits
     6.1 Survivor Benefit. If the Participant dies prior to complete
distribution of all of the Participant’s Accounts, the Company shall pay to the
Participant’s Beneficiary a death benefit equal to the total balance on death of
all of the Participant’s Accounts credited with notional earnings as provided in
Article 3 through the Valuation Date. The death benefit shall be paid in a
single lump sum as soon as practicable following the date the Participant’s
death is established by reasonable documentation.
ARTICLE 7
Disability
     7.1 Disability. In the event of the Participant’s Termination of Employment
by reason of Disability, the Participant shall be entitled to receive an amount
equal to the total balance on Termination of Employment of all of the
Participant’s Accounts credited with notional earnings as provided in Article 3
through the Valuation Date. The Disability benefits shall be paid in a single
lump sum as soon as practicable following Termination of Employment by reason of
Disability.
ARTICLE 8
Financial Hardship Distribution and Other Acceleration Events
     8.1 Financial Hardship Distribution. Upon a finding that the Participant
has suffered a Financial Hardship, the Administrator may, at the request of the
Participant, accelerate distribution of benefits under the Plan in the amount
reasonably necessary to alleviate such Financial Hardship. The amount
distributed pursuant to this Section with respect to a hardship shall not exceed
the amount necessary to satisfy such a hardship plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
ARTICLE 9
Change in Control
     9.1 Board Discretion to Provide for Distribution Upon a Change in Control.
To the extent permitted by applicable law, in connection with, in anticipation
of and contingent on a Change in Control, the Board may exercise its discretion
to terminate the Plan and,

-5-



--------------------------------------------------------------------------------



 



notwithstanding any other provision of the Plan, distribute all the Accounts of
each Participant in full.
ARTICLE 10
Amendment and Termination of Plan
     10.1 Amendment or Termination of Plan. The Company may, at any time,
without the Participants’ consent, direct the Administrator to amend or
terminate the Plan, subject to applicable law, except that no such amendment or
termination may reduce a Participant’s Account balances. If the Company
terminates the Plan, no further amounts shall be deferred hereunder, and amounts
previously deferred or contributed to the Plan shall be fully vested and shall
be paid in accordance with the provisions of the Plan prior to the termination.
ARTICLE 11
Beneficiaries
     11.1 Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator.
     11.2 Revision of Designation. The submission of a new Beneficiary
designation shall cancel all prior Beneficiary designations. Any finalized
divorce or marriage (other than a common law marriage) of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary.
     11.3 Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary predeceases the Participant or dies prior
to complete distribution of the Participant’s benefits, then the Administrator
shall direct the distribution of such benefits to the Participant’s estate.
ARTICLE 12
Administration/Claims Procedures
     12.1 Administration. The Plan shall be administered by the Administrator,
which shall have the exclusive right and full discretion (i) to interpret the
Plan, (ii) to decide any and all matters arising hereunder (including the right
to remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan and (iv) to make all other determinations and resolve all questions
of fact necessary or advisable for the administration of the Plan, including
determinations regarding eligibility for benefits payable under the Plan and the
determinations of financial hardship under the Plan. All interpretations of the
Administrator with respect to any matter hereunder shall be final, conclusive
and binding on all persons affected thereby. No

-6-



--------------------------------------------------------------------------------



 



member of the Administrator shall be liable for any determination, decision, or
action made in good faith with respect to the Plan. The Company will indemnify
and hold harmless the members of the Administrator from and against any and all
liabilities, costs, and expenses incurred by such persons as a result of any
act, or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.
     12.2 Claims Procedure. Any Participant, former Participant or Beneficiary
may file a written claim with the Administrator setting forth the nature of the
benefit claimed, the amount thereof, and the basis for claiming entitlement to
such benefit. The Administrator shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim. The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety
(90) day period. If additional information is necessary to make a determination
on a claim, the claimant shall be advised of the need for such additional
information within forty-five (45) days after the date of the claim. The
claimant shall have up to one hundred and eighty (180) days to supplement the
claim information, and the claimant shall be advised of the decision on the
claim within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred and eighty (180) day
period. Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant
(i) the specific reason or reasons for the denial, (ii) specific reference to
any provisions of the Plan (including any internal rules, guidelines, protocols,
criteria, etc.) on which the denial is based, (iii) description of any
additional material or information that is necessary to process the claim, and
(iv) an explanation of the procedure for further reviewing the denial of the
claim.
     12.3 Review Procedures. Within sixty (60) days after the receipt of a
denial on a claim, a claimant or his/her authorized representative may file a
written request for review of such denial. Such review shall be undertaken by
the Administrator and shall be a full and fair review. The claimant shall have
the right to review all pertinent documents. The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty
(120) days after receipt of the claimant’s request for review. The decision on
review shall be in writing and shall include specific reasons for the decision
written in a manner calculated to be understood by the claimant with specific
reference to any provisions of the Plan on which the decision is based and shall
include an explanation of the claimant’s right to submit the claim for binding
arbitration in the event of an adverse determination on review.
ARTICLE 13
Conditions Related to Benefits
     13.1 Nonassignability. The benefits provided under the Plan may not be
alienated, assigned, transferred, pledged or hypothecated by any person, at any
time, or to any person whatsoever. Those benefits shall be exempt from the
claims of creditors or other claimants of the Participant or Beneficiary and
from all orders, decrees, levies, garnishment or executions to the fullest
extent allowed by law.

-7-



--------------------------------------------------------------------------------



 



     13.2 No Right to Company Assets. The benefits paid under the Plan shall be
paid from the general funds of the Company, and the Participant and any
Beneficiary shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations hereunder.
     13.3 Protective Provisions. The Participant shall cooperate with the
Company by furnishing any and all information requested by the Administrator, in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Administrator may deem necessary and taking such other
actions as may be requested by the Administrator. If the Participant refuses to
so cooperate, the Company shall have no further obligation to the Participant
under the Plan. In the event of the Participant’s suicide during the first two
(2) years in the Plan, or if the Participant makes any material misstatement of
information or nondisclosure of medical history, then no benefits shall be
payable to the Participant under the Plan, except that benefits may be payable
in a reduced amount in the sole discretion of the Administrator.
     13.4 Withholding. The Participant shall make appropriate arrangements with
the Company or Dollar Canada for satisfaction of any income tax or other
withholding requirements applicable to the payment of benefits under the Plan.
If no other arrangements are made, the Company may provide, at its discretion,
for such withholding and tax payments as may be required, including, without
limitation, by the reduction of other amounts payable to the Participant.
     13.5 Assumptions and Methodology. The Administrator shall establish the
assumptions and method of calculation used in determining the present or future
value of benefits, earnings, payments, fees, expenses or any other amounts
required to be calculated under the terms of the Plan. The Administrator shall
also establish reasonable procedures regarding the form and timing of
installment payments.
     13.6 Trust. The Company shall be responsible for the payment of all
benefits under the Plan. At its discretion, the Company may establish one or
more grantor trusts for the purpose of providing for payment of benefits under
the Plan. Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Company’s creditors. Benefits paid to the
Participant from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.
ARTICLE 14
Miscellaneous
     14.1 Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.
     14.2 Employment Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continued employment with the Company,
Dollar Canada or any subsidiary of the Company.

-8-



--------------------------------------------------------------------------------



 



     14.3 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
     14.4 Captions. The captions of the articles, paragraphs and sections of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
     14.5 Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.
     14.6 Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.
     14.7 Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Administrator, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administrator.
     14.8 Inability to Locate Participant or Beneficiary. It is the
responsibility of a Participant to apprise the Administrator of any change in
address of the Participant or Beneficiary. In the event that the Administrator
is unable to locate a Participant or Beneficiary for a period of three
(3) years, the Participant’s Account shall be forfeited to the Company.
     14.9 Errors in Benefit Statement or Distributions. In the event an error is
made in a benefit statement, such error shall be corrected on the next benefit
statement following the date such error is discovered. In the event of an error
in a distribution, the Participant’s Account shall, immediately upon the
discovery of such error, be adjusted to reflect such under or over payment and,
if possible, the next distribution shall be adjusted upward or downward to
correct such prior error. If the remaining balance of a Participant’s Account is
insufficient to cover an erroneous overpayment, the Company may, at its
discretion, offset other amounts payable to the Participant from the Company
(including but not limited to salary, bonuses, expense reimbursements, severance
benefits or other employee compensation benefit arrangements, as allowed by law)
to recoup the amount of such overpayment(s).
     14.10 ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.

-9-



--------------------------------------------------------------------------------



 



     14.11 Applicable Law. In the event any provision of, or legal issue
relating to, this Plan is not fully preempted by ERISA, such issue or provision
shall be governed by the laws of the Commonwealth of Pennsylvania.
     14.12 Arbitration. Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures under
this Plan shall be settled by arbitration in accordance with the applicable
employment dispute resolution rules of the American Arbitration Association.
Notice of demand for arbitration shall be made in writing to the opposing party
and to the American Arbitration Association within a reasonable time after the
claim, dispute or other matter in question has arisen. In no event shall a
demand for arbitration be made after the date when the applicable statute of
limitations would bar the institution of a legal or equitable proceeding based
on such claim, dispute or other matter in question. The decision of the
arbitrators shall be final and may be enforced in any court of competent
jurisdiction. The arbitrators may award reasonable fees and expenses to the
prevailing party in any dispute hereunder and shall award reasonable fees and
expenses in the event that the arbitrators find that the losing party acted in
bad faith or with intent to harass, hinder or delay the prevailing party in the
exercise of its rights in connection with the matter under dispute.
     IN WITNESS WHEREOF, the Company has caused this Plan to be executed this
___ day of July, 2007.
DOLLAR FINANCIAL CORP.
By: /s/  Donald F. Gayhardt
Title: President

-10-